Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on 11/19/2021. Claims 1-14 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections for claims 1, 2, 4-10, 12 and 14 of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al. US2019/00511353 (“Giurgiu”) in view of Shimizu et al. US2013/0223686 (“Shimizu”).

Regarding claim(s) 1, 14. Giurgiu discloses a map information system comprising: 
a database management device configured to manage a map database used for driving support control that supports driving of a vehicle (FIG. 1 illustrates an example system 120 for map updates. In FIG. 1, one or more mobile device 122 include probes 131 and are connected to the server 125 though the network 127. A database 123, including the server map, is also connected to the server 125. The database 123 and the server 125 make up a developer system 121), wherein the map database includes background map information that indicates a position of a stationary object and an evaluation value, the evaluation value indicates certainty that the stationary object exists at the position indicated by the background map information (abstract, e.g. accurately describe the road object and an absence probability indicative of a likelihood that observation data accurately describe the road object are calculated to determine an updated value for the existence probability. A geographic database is updated in response to the comparison of the updated value for the existence probability to a threshold confidence level.), driving environment information indicating driving environment for the vehicle includes: 
surrounding situation information including information on a detected target that is detected by a sensor installed on the vehicle (para. 5, e.g. The communication interface is configured to receive observation data from sensors of a plurality of vehicles. A first quantity of the plurality of vehicles observed a presence of the road object, and a second quantity of the plurality of vehicles observed an absence of the road object); and 
vehicle state information indicating a state of the vehicle, and the database management device is further configured to: recognize relative behavior of the vehicle with respect to the detected target, based on the driving environment information (para. 112, e.g. The mobile device 122 may be integrated in the vehicle 124, which may include assisted driving vehicles such as autonomous vehicles, highly assisted driving (HAD), and advanced driving assistance systems (ADAS).); and 
Giurgiu does not explicitly disclose recognize relative behavior of the vehicle with respect to the detected target, based on the driving environment information, wherein the relative behavior with 
Shimizu teaches another system and method for object/obstacle prediction. Additionally,  recognize relative behavior of the vehicle with respect to the detected target, based on the driving environment information, wherein the relative behavior with respect to the stationary object is different from the relative behavior with respect to a non-stationary object; and determine, based on the recognized relative behavior with respect to the detected target, whether the detected target is the stationary object or the non-stationary object to set the evaluation value of the background map information regarding a detected position of the detected target (Fig. 5, fig. 6, para. 80, stationary object is present with certainty, and 0 (the minimum value), para. 129, e.g. the collision danger determination device of the present exemplary embodiment thus independently sets a "moving object presence probability for a place" determined only by environment factors, and a "moving object movement uncertainty (movement state distribution)" determined only by the state of a moving object, then moves moving objects on a presence probability map based on the moving object movement state distribution.)
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Giurgiu by incorporating the applied teaching of Shimizu to improve the accuracy of object determination in vehicle navigation.

Regarding claim(s) 2. Giurgiu discloses wherein the vehicle comprises: an information acquisition device configured to use the sensor to acquire the driving environment information; and a driving support control device configured to execute the driving support control based on the driving environment information and the background map information (para. 23, e.g. The sensor array may include one or more sensors configured to detect surroundings of the vehicle, and more specifically, one or more road furniture items. The sensor array may include multiple sensors. Example sensors include an optical distance system such as light detection and ranging (LiDAR), an image capture system such as a camera, a sound distance system such as sound navigation and ranging (SONAR), a radio distancing system such as radio detection and ranging (RADAR) or another sensor. The camera may be a visible spectrum camera, an infrared camera, an ultraviolet camera or another camera.)

(para. 5, The geographic database includes a plurality of road segments, at least one road segment associated with a road object attribute. The memory is configured to store an initial value set for an existence probability that a road object exists.)

Regarding claim(s) 5. Giurgiu discloses wherein the surrounding situation information indicates a relative position of the detected target with respect to the vehicle, and the first condition includes that a shortest distance between the vehicle and the detected target in a period when the vehicle passes by a side of the detected target is less than a distance threshold (para. 4, e.g. , a comparison of the updated value for the existence probability to a threshold confidence level, and updating the geographic database as a function of the comparison of the updated value for the existence probability to the threshold.) 
	
Regarding claim(s) 6. Giurgiu discloses wherein the vehicle state information indicates at least one of a speed and an acceleration of the vehicle and a braking operation, and the first condition further includes that no deceleration of the vehicle occurs in a certain area before the detected target (para. 37, e.g. The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector. The positioning circuitry may include suitable sensing devices that measure the traveling distance, speed, direction, and so on, of the mobile device 122.). 

Regarding claim(s) 7. Giurgiu discloses wherein when the relative behavior does not satisfy the first condition, the database management device determines that the detected target is not the stationary object (para. 29, e.g. The following embodiments includes techniques for updating the map as road furniture items are moved, added, or removed from a roadway. Rather than immediately updating the map when the road furniture is detected, a probability (confidence level) is calculated for the road furniture. The probability is updated over time as additional vehicles detect the road furniture, which increases the probability, and/or additional vehicles that pass the location and do not detect the road furniture, which decreases the probability. When the probability surpasses or falls below a confidence threshold, the map is updated.)

(para. 113-para. 115, ADAS vehicles include one or more partially automated systems in which the vehicle alerts the driver. The features are designed to avoid collisions automatically.)

Regarding claim(s) 9. Giurgiu discloses wherein the vehicle state information indicates a steering operation, and the second condition includes that the steering operation in a direction to make the vehicle move away from the detected target is performed in a certain area before the detected target (para. 115, e.g. ADAS vehicles include one or more partially automated systems in which the vehicle alerts the driver. The features are designed to avoid collisions automatically. Features may include adaptive cruise control, automate braking, or steering adjustments to keep the driver in the correct lane. ADAS vehicles may issue warnings for the driver based on the traffic estimation level of a current or upcoming road link based on the vehicle database 133 including the road object attribute.). 

Regarding claim(s) 10. Giurgiu discloses wherein the vehicle state information indicates at least one of a speed and an acceleration of the vehicle and a braking operation, and the second condition includes that deceleration of the vehicle occurs in a certain area before the detected target (para. 114, e.g. there levels of automation are possible. The HAD vehicle may control the vehicle through steering or braking in response to the vehicle database 133 including the road object attribute.)

Regarding claim(s) 12. Giurgiu discloses wherein determining whether or not the detected target is the stationary object based on the relative behavior includes calculating a certainty factor of the detected target being the stationary object based on the relative behavior (para. 52, the geographic database is updated to add the road furniture. The server 125 is configured to add the road object to the geographic database when the comparison of the updated value for the existence probability (P) is greater than the addition confidence threshold (T.sub.H) (e.g., P>T.sub.H).). 

Allowable Subject Matter
Claims 3, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior arts of record when taken either individually or in other 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666